      Case 4:19-cv-00300-RH-MJF Document 352 Filed 04/17/20 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

KELVIN LEON JONES, et al.,

             Plaintiffs,

v.                                                Case No. 4:19-cv-300-RH/MJF

RON DeSANTIS, et al.,

             Defendants.
                                                  /

          STATE DEFENDANTS’ NOTICE OF FILING EXHIBITS

      Pursuant to this Court’s Order on Trial Procedures dated April 2, 2020 (ECF

No. 317) directing the filing of exhibits by April 17, 2020, Governor Ron DeSantis

and Secretary of State Laurel M. Lee (the “State Defendants”) file this notice of

filing exhibits (the “Notice”).

      This Notice incorporates as Exhibit A: (1) the exhibit list filed by State

Defendants on March 2 (ECF No. 279-2); (2) the supplemental exhibit list filed by

State Defendants pursuant to the agreement of the Parties on March 23 (ECF No.

301-1); (3) exhibits that State Defendants intend to use, if necessary, only for

impeachment purposes; and (4) State Defendants’ second supplemental exhibit list

containing documents provided in State Defendants’ Notice of Supplementing

Exhibits and Discovery Responses.          With regard to objections, Exhibit A

incorporates the terms of the Parties’ Joint Stipulation as to the Admission of Certain
                                          1
      Case 4:19-cv-00300-RH-MJF Document 352 Filed 04/17/20 Page 2 of 4



Exhibits (ECF No. 337) and otherwise provides that the Plaintiffs’ objections with

regard to any impeachment exhibits, should State Defendants need to use such

exhibits at trial, and second supplemental exhibits are preserved.

      State Defendants’ exhibits are also attached to this Notice. Pursuant to

paragraph 3 of this Court’s Order on Trial Procedures dated April 2, 2020 (ECF No.

317), State Defendants are not re-filing exhibits 1 through 25, which can be found

filed in the preliminary injunction phase of this case under ECF Nos. 148-1 through

148-37, 164-1, and 190-2 through 190-4. In addition, State Defendants are not re-

filing exhibit 27, which can be found at ECF No. 240-1. The remainder of the

exhibits on State Defendants’ exhibit list will be filed under this Notice’s ECF

number, even if a few have been previously filed elsewhere in the record, for the

Court’s convenience in locating exhibits. The documents on State Defendants’

second supplemental exhibit list are being filed along with the Notice of

Supplementing Exhibits and Discovery Responses.

      Respectfully submitted this 17th day of April, 2020,




                                          2
    Case 4:19-cv-00300-RH-MJF Document 352 Filed 04/17/20 Page 3 of 4



JOSEPH W. JACQUOT                         /s/ Tara R. Price
(FBN 189715)                              GEORGE N. MEROS, JR.
General Counsel                           (FBN 263321)
joe.jacquot@eog.myflorida.com             george.meros@hklaw.com
NICHOLAS A. PRIMROSE                      TARA R. PRICE (FBN 98073)
(FBN 104804)                              tara.price@hklaw.com
Deputy General Counsel                    Holland & Knight LLP
nicholas.primrose@eog.myflorida.com       315 South Calhoun Street, Suite 600
JOSHUA PRATT (FBN 119347)                 Tallahassee, Florida 32301
Assistant General Counsel                 Telephone: (850) 224-7000
joshua.pratt@eog.myflorida.com
Executive Office of the Governor          BRADLEY R. MCVAY (FBN 79034)
400 S. Monroe St., PL-5                   General Counsel
Tallahassee, FL 32399                     brad.mcvay@dos.myflorida.com
                                          ASHLEY E. DAVIS (FBN 48032)
Counsel for Florida Governor Ron          Deputy General Counsel
DeSantis                                  ashley.davis@dos.myflorida.com
                                          Florida Department Of State
                                          R.A. Gray Building Suite, 100
                                          500 South Bronough Street
                                          Tallahassee, Florida 32399-0250
                                          Phone: (850) 245-6536
                                          Fax: (850) 245-6127

                                          MOHAMMAD O. JAZIL
                                          (FBN 72556)
                                          mjazil@hgslaw.com
                                          GARY V. PERKO (FBN 855898)
                                          gperko@hgslaw.com
                                          EDWARD M. WENGER
                                          (FBN 85568)
                                          ewenger@hgslaw.com
                                          Hopping Green & Sams, P.A.
                                          119 South Monroe Street, Suite 300
                                          Tallahassee, Florida 32301
                                          Phone: (850) 222-7500
                                          Fax: (850) 224-8551

                                          Counsel for Florida Secretary of State
                                          Laurel M. Lee
                                      3
      Case 4:19-cv-00300-RH-MJF Document 352 Filed 04/17/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was served

to all counsel of record via email on April 17, 2020.

                                                    /s/ Tara R. Price
                                                    Attorney




                                          4
